DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 18-22 is/are rejected under 35 U.S.C. 103 as being obvious over Akkapeddi et al. (US 2016/0130434) in view of Ferrari et al. (US 2018/0305540, hereinafter “Ferrari”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) 
In regard to claim 1, Akkapeddi discloses a composition comprising a polyester base polymer, an oxidizable polyether-based additive, and a transition metal catalyst, wherein the polyester base polymer is substantially free from antimony [abstract] and phosphorous [0030]. The polyester includes polyethylene terephthalate (PET) [abstract]. The composition is used to make a monolayer container [0023], thus a wall for a package comprising one layer. The oxidizable polyether-based additive is selected from polytetramethylene ether glycol, PTMEG-b-PET copolymer, and polytetramethylene ether glycol dimethyl ether [0041-0045]. The composition comprises a transition metal catalyst [0047]. The composition includes a pigment [0059]. 
Akkapeddi is silent with regard to the composition comprising between about 0.2 wt% and about 0.8 wt% of a polyunsaturated fatty ester.
Ferrari discloses an oxygen scavenging composition for containers that comprises at least one polyester component, a transition metal catalyst and a vegetable oil [abstract]. The vegetable oil is preferably present in the composition of a level greater than 0.3% by weight relative to the total weight [abstract]. The vegetable oil may be selected from the group comprising flax seed oil, linseed oil, primrose oil, borage oil, sunflower oil, soybean oil, grapeseed oil, corn oil, cotton see oil, rice bran oil, canola oil and peanut oil [0007], which have the formula claimed by the applicant. 

In regard to claim 12, Akkapeddi discloses that the PET contains less than 10 ppm each of antimony and phosphorous [0030]. 
In regard to claim 18, Akkapeddi discloses that the transition metal catalyst comprises cobalt [0048].
In regard to claim 19, modified Akkapeddi discloses that the polyunsaturated fatty ester oil additive is selected from linseed oil, soybean oil, sunflower oil and safflower oil [Ferrari 0007].
In regard to claim 20, modified Akkapeddi discloses that the polyunsaturated fatty ester oil additive is selected from linseed oil, soybean oil, sunflower oil and safflower oil [Ferrari 0007], thus the R is glycerl moiety; n=3; x=18 and y =33-35

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
The applicant argues that Share does not teach or suggest Applicants claimed oxidizable polyether-based additive.


The applicant argues that the combination of Share and Bier is incapable of producing the claimed invention.
In response, the examiner has removed both the Share and Bier reference. Thus, the argument is moot. 

The applicant does not argue the Ferrari reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782